                  Case 1:21-cv-02218-MKV Document 16 Filed 07/27/21 Page 1 of 1



            THE WEITZ LAW FIRM, P.A.                                    18305 Biscayne Blvd., Suite 214
                                                                        Bank of America Building
                                                                        Aventura, Florida 33160
                                                                        Main: 305-949-7777
                                                                        Fax: 305-704-3877
            October 30, 2014

            VIA ECF                                                              USDC SDNY
            Honorable Judge Mary Kay Vyskocil                                    DOCUMENT
            United States District Court                                         ELECTRONICALLY FILED
            Southern District of New York                                        DOC #:
            500 Pearl Street, Courtroom 17A                                      DATE FILED: 
            New York, New York 10007-1312

                   Re:    Vuppala v. Spanish Benevolent Society Inc. (La Nacional), et al.
                          Case 1:21-cv-02218-MKV

            Dear Hon. Judge Vyskocil:

                   The undersigned represents the Plaintiff in the above-captioned civil action.

                   Per today’s Scheduling Order [D.E. 14], the Initial Pretrial Conference was
            rescheduled to be held on Tuesday, July 27, 2021, at 3:00 p.m., in your Honor’s
            Courtroom.

                    The undersigned has a conflict with another matter, previously scheduled at the
            same time and date, Girotto v. Richman Imports, LLC, Case 1:20-cv-06036-PAE-RWL of
            the U.S.D.C of the Southern District of New York. Therefore, the undersigned
            respectfully requests a change of time for the instant conference to a 3:30 p.m. time,
            which is a time both parties in this matter are available to attend.

                   The undersigned has conferred with opposing counsel who has consented to this
            motion. Thank you for your kind attention to this matter.

                                                         Sincerely,

                                                          By: /S/ B. Bradley Weitz
*5$17('7KH,QLWLDO3UHWULDO&RQIHUHQFHZLOOEH           B. Bradley Weitz, Esq.
KHOGRQ7XHVGD\-XO\DW307KH            (BW9365) THE WEITZ
FRQIHUHQFHZLOOEHKHOGWHOHSKRQLFDOO\7RMRLQWKH         LAW FIRM, P.A.
FRQIHUHQFHGLDODQGHQWHUDFFHVVFRGH         Attorney for Plaintiff
6225'(5('                                         Bank of America Building
                                                             18305 Biscayne Blvd., Suite 214
                                                             Aventura, Florida 33160
      
                                                             Telephone: (305) 949-7777
                                                             Facsimile: (305) 704-3877
                                                             Email: bbw@weitzfirm.com
